Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ADVISORY ACTION
Continuation of 3
Akin to MPEP 803.02, should applicant overcome a rejection by amending a claim, additional consideration and/or searching concerning the amendment is required to the extent necessary to ensure patentability. Here, the currently proposed amendment presented while prosecution is closed alters the scope of claim 21, at least.  Therefore, if the proposal is entered, searches for the best prior art meeting the claimed subject matter may be in order and/or other consideration(s) such as modification of outstanding rejection(s) to address any newly presented embodiments and/or drafting new prior art rejections. Since the proposed amendment presented after-final requires additional review, the proposed amendment does not materially reduce or simplify the issues facing the board of appeals either. Furthermore, there is no reason why the proposed amendments were not presented earlier in prosecution. See 37 CFR 1.116 (c).

Continuation of 12
The pertinent section of the reconsideration set forth at pp 5-6 in the remarks accompanying the current proposed claim amendment(s) is predicated on entry of the amendment(s) proposed after-final, however the amendment(s) will not be entered (see continuation of 3 above). 

Applicant is advised the determination that newly added subject matter meets § 112's written description generally involves at least one of three factors. 
The first involves the situation where claimed language is literally stated in the specification, i.e., literal antecedence in the specification for the newly added subject matter. The description requirement is ordinarily met by a specification which describes the invention in the same words as the claims. In re Bowen, 492 F.2d 859, 864, 181 USPQ 48, 52 46 (CCPA 1974). See also, Smith, 481 F.2d 910, 914, 178 USPQ 620, 623 (CCPA 1973); Snitzer v. Etzel, 465 F.2d 899, 902, 175 USPQ 108, 110-11 (CCPA 1972), appeal after remand, 531 F.2d 1062, 189 USPQ 415 (CCPA 1976); Martin v. Johnson, 454 F.2d 746, 751-52, 172 USPQ 391, 395 (CCPA 1972). 
Second, if the new limitation is not literally set forth, then it must next be determined whether the limitation was actually described although in different language. In re Wilder, 736 F.2d 1516, 1520, 222 USPQ 369, 372 (Fed. Cir. 1984) ("It is not necessary that the claimed subject matter be described identically . . . ."); In re Lukach, 442 F.2d 967, 968-69, 169 USPQ 795, 796 (CCPA 1971). (The written description requirement does not require in haec verba antecedence in the originally filed application). However, where different language is relied upon for support, “the specification must contain an equivalent description of the claimed subject matter.” Emphasis Added. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 Wagoner v. Barger, 463 F.2d 1377, 1380, 175 USPQ 85, 86 (CCPA 1972). 
Lastly, if neither explicit language nor equivalent language is present, then it must be determined if the newly claimed feature is inherently present in the specification. Therma-Tru Corp. v. Peachtree Doors Inc., 44 F.3d 988, 993, 33 USPQ2d 1274, 1276 (Fed. Cir. 1995) (“[T]he later explicit description of an inherent property does not deprive the product of the benefit of the filing date of the earlier application.”). Proof of inherency requires evidence that the “necessary and only reasonable construction to be given the disclosure by one skilled in the art is one which will lend clear support to . . . [this] positive limitation. . . .” Kennecott Corp. v. Kyocera International Inc., 835 F.2d 1419, 1423, 5 USPQ2d 1194, 1198 (Fed. Cir. 1987) quoting Langer v. Kaufman , 465 F.2d 915, 918, 175 USPQ 172, 174 (CCPA 1972) quoting Binstead v. Littmann , 242 F.2d 766, 770, 113 USPQ 279, 282 (CCPA 1957). 
Here, the after-final remarks strongly assert support for: a unit comprising a molecule which binds a marker; a polymerase chain reaction (PCR) unit in communication with one or more units comprising a first probe, probe and third probe; and chips fixed with oligonucleotide fragments as recited in claim 11 may be found at paragraph 0027 of the specification as filed. Applicant has not argued inherency and in reviewing the offered passage, however the examiner finds no explicit nor equivalent description thereof any of such items other than a (single) chip fixed with oligonucleotide fragments.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639